

STOCK PURCHASE AGREEMENT


THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
May __, 2011, by and among LINO LUCIANI, an individual (the “Purchaser”), THE
BLACKHAWK FUND, a Nevada corporation (the “Company”), and TERMINUS, INC., a
Nevada corporation (the “Seller”).  Capitalized terms used in this Agreement
without definition shall have the meanings set forth or referenced in Article
VIII.


WITNESSETH:


WHEREAS, the Seller is the beneficial and record owner of 10,000,000 shares of
Series C Preferred Stock, par value $0.001 per share (collectively, the
“Shares”);


WHEREAS, the Purchaser desires to purchase from the Seller, and the Seller
desire to sell to the Purchaser, all of the Shares, upon the terms and subject
to the conditions set forth in this Agreement;


NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


ARTICLE I


PURCHASE AND SALE OF SHARES


1.1           Agreement to Purchase and Sell.  Upon the terms and subject to the
conditions set forth herein, the Seller agrees to sell to the Purchaser, and the
Purchaser agrees to purchase from the Seller, at the Closing, all of the Shares
owned by the Seller, free and clear of all Liens.


1.2           Purchase Price.   The aggregate purchase price (the “Purchase
Price”) for the Shares shall be THREE HUNDRED THOUSAND DOLLARS ($300,000).


1.3           Payment of the Purchase Price.  The Purchase Price shall be paid
by a certified or back check made payable to the Seller, or by wire transfer
pursuant to instructions provided by the Seller, at the Closing.
 
ARTICLE II


REPRESENTATIONS AND WARRANTEES


2.1           Representations and Warranties concerning the Company.  The Seller
and the Company, jointly and severally, hereby represent and warrant to the
Purchaser as follows:

 
 

--------------------------------------------------------------------------------

 

(a)           Authority.  The Company has all necessary power and authority to
enter into and deliver this Agreement and each of the other agreements,
certificates, instruments and documents contemplated hereby (collectively, the
“Ancillary Documents”) to which it is a party, to carry out its obligations
hereunder and under any Ancillary Document and to consummate the transactions
contemplated hereby and by the Ancillary Documents.  All actions, authorizations
and consents required by Law for the execution, delivery and performance by the
Company of this Agreement and each Ancillary Document to which it is a party,
and the consummation of the transactions contemplated hereby and thereby, have
been properly taken or obtained, including without limitation, the approval of
this Agreement and the transactions contemplated by it by the Board of Directors
of the Company.


(b)           Execution and Delivery.  This Agreement has been, and each
Ancillary Document to which the Company is a party will be at the Closing, duly
authorized, executed, and delivered by the Company and constitutes a legal,
valid, and binding obligation of the Company, enforceable against the Company in
accordance with their respective terms and conditions, except as enforceability
thereof may be limited by applicable bankruptcy, reorganization, insolvency or
other similar laws affecting or relating to creditors’ rights generally or by
general principles of equity.


(c)           No Conflicts.  The execution, delivery and performance by the
Company of this Agreement and each Ancillary Document to which it is a party,
and the consummation of the transactions contemplated hereby and thereby, do not
and will not violate, conflict with or result in a breach of any term, condition
or provision of, or require the consent of any Person under, or result in the
creation of or right to create any Lien upon any of the assets of the Company
under, (i) any Laws to which the Company or any of its assets are subject, (ii)
any permit, judgment, order, writ, injunction, decree or award of any
Governmental Authority to which the Company or any of its assets are subject,
(iii) the certificate or articles of incorporation or bylaws of the Company, or
(iv) any license, indenture, promissory note, bond, credit or loan agreement,
lease, agreement, commitment or other instrument or document to which the
Company is a party or by which the Company or any of its assets are bound.


(d)           Governmental Consents.   No consent, approval, order or
authorization of, or registration, declaration or filing with, any Governmental
Authority, is required to be obtained by the Company in connection with or as a
result of the execution and delivery of this Agreement or any of the Ancillary
Documents, or the performance of its obligations hereunder and thereunder.


(e)           Organization, Standing and Qualification.  The Company is a
corporation duly organized, validly existing, and in good standing under the
Laws of the jurisdiction of its organization.  The Company has all requisite
power and authority to own, lease, and operate its properties and to carry on
its business as now being conducted, to use its name and is duly qualified,
licensed, or authorized to do business and in good standing, in each
jurisdiction where the nature of the activities conducted by it or the character
of the properties owned, leased or operated by it require such qualification,
licensing or authorization.  Each such jurisdiction is identified on Schedule
2.1(e).  The Company’s corporate minute books reflect all resolutions approved
and other actions taken by its shareholders or Board of Directors and any
committees thereof since the date of its incorporation.  The Seller or the
Company have previously delivered to the Purchaser true, correct, and complete
copies of the Certificates of Incorporation and Bylaws of the Company, each as
currently in effect (collectively, the “Organization Documents”).

 
2

--------------------------------------------------------------------------------

 


(f)           Capitalization.  The authorized capital stock of the Company
consists solely of 4,000,000,000 shares of common stock, par value $0.001 per
share (the “Common Stock”), of which 1,000,293,791 shares are issued and
outstanding, 150,000,000 shares of Class B common stock, par value $0.001 per
share (the “Class B Common Stock”), of which 30,000,000 shares are issued and
outstanding, and 50,000,000 shares of preferred stock, $0.001 par value, of
which 500,000 shares are issued and outstanding as Series A Preferred Stock,
10,000,000 shares are issued and outstanding as Series B Preferred Stock, and
10,000,000 shares are issued and outstanding as Series C Preferred
Stock.  Attached as Schedule 2.1(f) are true and correct copies of the
shareholder list as prepared by Computershare, the Company’s transfer
agent.  All of the issued and outstanding shares of capital stock of the Company
are duly authorized, validly issued, fully paid, non-assessable, and were issued
in compliance with all federal and state securities laws.  No shares of Common
Stock are held in treasury.  Except as disclosed in Schedule 2.1(f), there are
no outstanding subscriptions, options, warrants, calls, contracts, demands,
commitments, convertible or exchangeable securities, profits interests,
conversion rights, preemptive rights, rights of first refusal or other rights,
agreements, arrangements or commitments of any nature whatsoever under which the
Company is or may become obligated to issue, redeem, assign or transfer any
shares of capital stock or purchase or make payment in respect of any shares of
capital stock of the Company now or previously outstanding, and there are no
outstanding or authorized stock appreciation, phantom stock or similar rights
with respect to or any shares of its capital stock.  There are no stockholders
agreements, voting agreements, or other similar agreements with respect to the
Company’s capital stock to which the Company is a party or, to the knowledge of
the Company, between or among any of the Company’s stockholders.


(g)           Reporting Company.  The Company is a publicly-held company subject
to reporting obligations pursuant to Section 13 of the Exchange Act, and its
Common Stock is registered pursuant to Section 12(g) of the Exchange Act.


(h)           SEC Documents; Financial Statements.  The Company has filed all
SEC Documents required to be filed by it under the Securities Laws, including
pursuant to Section 13(a) or 15(d) of the Exchange Act, and for the twelve
months preceding the date hereof, such SEC Documents have filed on a timely
basis or the Company has received a valid extension of such time of filing and
has filed any such SEC Documents prior to the expiration of any such
extension.   Except as may have been corrected or supplemented in a subsequent
SEC Document, as of their respective dates, the SEC Documents complied in all
material respects with the requirements of the Exchange Act and the rules and
regulations of the SEC promulgated thereunder, and none of the SEC Documents,
when filed, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.  Except as may have been corrected or supplemented in a
subsequent SEC Document, the financial statements of the Company included in the
SEC Documents (the “Financial Statements”) comply in all material respects with
applicable accounting requirements and the rules and regulations of the SEC with
respect thereto as in effect at the time of filing.  Except as may have been
corrected or supplemented in a subsequent SEC Document, the Financial Statements
have been prepared in accordance with United States generally accepted
accounting principles applied on a consistent basis during the periods involved
(“GAAP”), except as may be otherwise specified in such Financial Statements or
the notes thereto, or, in the case of unaudited financial statements, as
permitted by Item 310(b) of Regulation S-B promulgated under the Securities Act
and the Exchange Act, and fairly present in all material respects the financial
position of the Company and its consolidated subsidiaries as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal,  year-end audit
adjustments and the lack of footnotes.  The Company has not received any letters
of comment from the Staff of the SEC which have not been satisfactorily resolved
as of the date hereof.

 
3

--------------------------------------------------------------------------------

 


(i)           Material Changes.  Since the date of the latest balance sheet
included within the SEC Documents, except as specifically disclosed in Schedule
2.1(i), (i) there has been no event, occurrence or development that has had or
that could reasonably be expected to result in a Material Adverse Effect, (ii)
the Company has not incurred any Liabilities (contingent or otherwise) out of
the ordinary course of business that are of a nature material to the Company,
(iii) the Company has not materially altered its method of accounting or the
identity of its auditors, (iv) the Company has not declared or made any dividend
or distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock, and (v) the Company has not issued any equity securities.  The Company
does not have pending before the SEC any request for confidential treatment of
information.


(j)           Internal Control Over Financial Reporting.  The Company and its
subsidiaries maintain a system of internal control over financial reporting
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.  The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosure controls and procedures to ensure that material
information relating to the Company, including its subsidiaries, is made known
to the certifying officers by others within those entities, particularly during
the period in which the Company’s most recently filed periodic report under the
Exchange Act, as the case may be, is being prepared.  The Company’s certifying
officers have evaluated the effectiveness of the Company’s controls and
procedures as of the date prior to the filing date of the most recently filed
periodic report under the Exchange Act (such date, the “Evaluation Date”).  The
Company presented in its most recently filed periodic report under the Exchange
Act the conclusions of the certifying officers about the effectiveness of the
disclosure controls and procedures based on their evaluations as of the
Evaluation Date.  Since the Evaluation Date, there have been no significant
changes in the Company’s internal controls (as such term is defined in Item
307(b) of Regulation S-K under the Exchange Act) or, to the knowledge of the
Company, in other factors that could significantly affect the Company’s internal
controls.  The Company has no “off-balance sheet arrangements” (as defined in
Item 303(a)(4) of Regulation S-K promulgated by the SEC).

 
4

--------------------------------------------------------------------------------

 


(k)           Sarbanes-Oxley Act.  The Company is in compliance with applicable
requirements of the Sarbanes-Oxley Act of 2002 and applicable rules and
regulations promulgated by the SEC thereunder in effect as of the date of this
Agreement, except where such noncompliance could not be reasonably expected to
have, individually or in the aggregate, a Material Adverse Effect.


(l)           Absence of Undisclosed Liabilities.  Except to the extent
adequately reflected on or reserved against in the Financial Statements and
except for recurring Liabilities incurred in the ordinary course of business
consistent with recent past practice, as of December 31, 2010 (the “Balance
Sheet Date”), the Company had no direct or indirect Liabilities for any period
prior to such date or arising out of transactions entered into or any set of
facts existing prior thereto.


(m)         Ordinary Course.  Since the Balance Sheet Date, except as otherwise
disclosed on Schedule 2.1(m), the Company has operated its business in the
ordinary course consistent with past practice and there has not occurred:


(i)           any change in the condition (financial or otherwise), properties,
assets, liabilities, business, prospects, operations or results of operations
that has had or could reasonably be expected to have a Material Adverse Effect
on the Company;


(ii)          any amendments or changes in any of its Organization Documents;


(iii)         any issuance or sale of any shares of or interests in, or rights
of any kind to acquire any shares of or interests in, or receipt of any payment
based on the value of, its capital stock or any securities convertible or
exchangeable into shares of its capital stock (including, without limitation,
any stock options, phantom stock or stock appreciation rights) or any
adjustment, split, combination or reclassification of its capital stock, or any
declaration or payment of any dividend or any distribution on, or any
redemption, purchase, retirement or other acquisition, directly or indirectly,
of any shares of its capital stock or any securities or obligations convertible
into or exchangeable for any shares of its capital stock;


(iv)        any investment of a capital nature on its own account;


(v)         any entering into, amendment of, modification in, relinquishment,
termination or non-renewal by the Company of any contract, lease, transaction,
commitment or other right or obligation, except for purchase and sale
commitments entered into in the ordinary course of business consistent with
recent past practice;


(vi)        any waiver, forfeiture, or failure to assert any rights of a
material value or made, whether directly or indirectly, any payment of any
material Liability before the same came due in accordance with its terms;


(vii)        any material damage, destruction or loss of the Company’s assets or
properties, whether covered by insurance or not;

 
5

--------------------------------------------------------------------------------

 


(viii)       any payment of (or any making of oral or written commitments or
representations to pay) any bonus, increased salary or special remuneration to
any director, officer, employee or consultant or any entry into or alterations
of the terms of any employment, consulting or severance agreement with any such
person; any payment of any severance or termination pay (other than payments
made in accordance with existing plans or agreements); any grant of stock option
or issuance of any restricted stock; any entry into or modification of any
agreement or Employee Benefit Plan (except as required by law) or any similar
agreement;


(ix)         any modification of any term of benefits payable under any Employee
Benefit Plan;


(x)          (A) any creation, incurrence or assumption of any Liability for
borrowed money except those Liabilities incurred in the ordinary course of
business consistent with recent past practice, (B) issuance or sale of any
securities convertible into or exchangeable for debt securities of the Company;
or (C) issuance or sale of options or other rights to acquire from the Company,
directly or indirectly, debt securities of the Company or any securities
convertible into or exchangeable for any such debt securities;


(xi)         any material change in the amounts or scope of coverage of
insurance policies;


(xii)        any merger or consolidation with any other Person, acquisition of
any capital stock or other securities of any other Person, or acquisition of all
or a significant portion of the assets of any other Person, or acquisition of
any assets or properties from any Seller or its affiliate or family member;


(xiii)       any assumption or guarantee of any Liability or responsibility
(whether primarily, secondarily, contingently or otherwise) for the obligations
of any other Person;


(xiv)       any loan, advance (including, without limitation, any loan or
advance to any stockholder, officer, director or employee of such Company) or
capital contribution to, or investment in, any Person;


(xv)        any sale, transfer or lease to others of, any grant, creation or
assumption of Liens against, or otherwise disposed of, any of its material
assets, whether tangible or intangible;


(xvi)       any lapse, failure to take any actions to protect, or any adverse
change in respect of any of its Proprietary Rights;


(xvii)     any consummation of any other transaction that is not in the
Company’s ordinary course of business consistent with recent past practice;

 
6

--------------------------------------------------------------------------------

 


(xviii)     any collection of the Company’s accounts receivable, or any payment
of the Company’s accounts payable, in each case that is not in the Company’s
ordinary course of business consistent with recent past practice; or


(xix)        any agreement or commitment, in writing or otherwise, to take any
of the actions described in the foregoing subclauses (i) through (xviii).
 
(n)           Litigation.  There is no claim, legal action, suit, arbitration,
investigation or other proceeding pending, or to the Knowledge of the Company,
threatened against or relating to the Company or its assets.  Neither the
Company nor any of its assets are subject to any outstanding judgment, order,
writ, injunction or decree of any Governmental Authority.  There is currently no
investigation or review by any Governmental Authority with respect to the
Company pending or, to the Knowledge of the Company or the Seller, threatened,
nor has any Governmental Authority notified the Company of its intention to
conduct the same.


(o)           Compliance with Laws.  The Company has all licenses, permits, and
other authorizations from all applicable Governmental Authorities necessary or
desirable for the conduct of its business as currently conducted or as currently
expected to be conducted following the Closing Date.  Schedule 2.1(v) hereto
sets forth a true and complete list of all such licenses, permits and other
authorizations obtained by the Company, each of which is in full force and
effect and no violations thereunder have been recorded. The Company is in
compliance, and has complied, with all Laws applicable to it and has not
received any notice of any violation thereof.


(p)           Related Party Transactions.  Except as disclosed on
Schedule 2.1(p), since January 1, 2009, no Related Party has been directly or
indirectly a party to any contract or other arrangement (whether written or
oral) with the Company providing for services (other than as an employee of the
Company), products, goods or supplies, rental of real or personal property, or
otherwise requiring payments from or to the Company.  There are no notes, loans,
moneys and/or debts, of any kind, due any Related Party that shall not be
discharged on or prior to the Closing of the transactions contemplated by this
Agreement.  For purposes hereof, the term “Related Party” shall mean any Seller
or a director or officer of the Company or any member of his or her family or
any corporation, partnership, limited liability company, other business entity
or trust in which he or she or any member of his or her family has greater than
a ten percent (10%) interest, or of which he or she or any member of his or her
family is an officer, director, general partner, member or trustee.


(q)           Restrictions on Business Activities.  There is no agreement,
judgment, injunction, order, or decree binding upon the Company or any Seller
or, to the Knowledge of the Company, any employee of the Company, that has or
could reasonably be expected to have the effect of prohibiting or materially
impairing any business practice of the Company or the conduct of business by the
Company as currently conducted or as currently expected to be conducted by the
Company following the Closing.


(r)           Books and Records. All accounts, books, ledgers and official and
other records prepared and kept by the Company are true, complete, and accurate
in all material respects and have been kept in accordance with sound business
practices.

 
7

--------------------------------------------------------------------------------

 


(s)           Investment Company.  The Company is not, and is not an Affiliate
of, an “investment company” within the meaning of the Investment Company Act of
1940, as amended.


(t)           DTC Status.   The Company’s transfer agent is a participant in and
the Common Stock is eligible for transfer pursuant to the Depository Trust
Company Automated Securities Transfer Program.  The name, address, telephone
number, fax number, contact person and email address of the Company transfer
agent is set forth on Schedule 2.1(mm) hereto.


(u)           SEC Matters.  To the Knowledge of the Company and the Seller,
except as set forth on Schedule 2.1(u) hereto, no current or past officer or
director of the Company has ever been sanctioned, disciplined, fined, and/or
imprisoned for any violations of any securities laws of the United States or any
other jurisdiction.


(v)           No Dissolution or Bankruptcy.  Neither the board of directors, the
officers, nor the stockholders of the Company has taken action to propose,
recommend, or approve the dissolution of the Company.  No articles of
dissolution have been delivered to the Secretary of State for the State of
Nevada.  No court has entered into any decree of dissolution with respect to the
Company.  There are no pending or, to the Knowledge of the Company and the
Seller, threatened actions or proceedings before any court seeking dissolution
of the Company.  No administrative dissolution proceedings or other dissolution
proceedings of any kind have been commenced with respect to the Company.  The
Company has not received notice from the Secretary of the State of Nevada that
one or more grounds exist for dissolving the Company.  No voluntary or
involuntary bankruptcy or insolvency proceedings have been commenced under
federal, state, or other law with respect to the Company.


(w)           Registered Agent.  The Company has a registered office and a
registered agent in the State of Nevada, and presently there has been no
discontinuance of such registered office of the Company, no resignation of such
registered agent of the Company, and no change in such registered office or such
registered agent of the Company as designated in the Articles of Incorporation
of the Company or its most current annual report.


(x)           Disclosure.  No representation or warranty made by the Company in
this Agreement, nor any information contained in any Ancillary Document to be
delivered by the Company or the Seller pursuant hereto, or any information
relating to the Company provided or made available to the Purchaser in
connection with the transactions contemplated hereby, contains any untrue
statement of a material fact, or omits or will omit to state a material fact
necessary to make the statements or facts contained herein or therein not
misleading in any material respect in light of the circumstances under which
they were made.
 
 
8

--------------------------------------------------------------------------------

 
 
2.2           Representations and Warranties of the Seller.  The Seller hereby
represents and warrants to the Purchaser as follows:
 
(a)           Authority.  The Seller has all necessary power or legal capacity
and authority to enter into and deliver this Agreement and each of the Ancillary
Documents to which the Seller is a party, to carry out the Seller’s obligations
hereunder and under such Ancillary Document and to consummate the transactions
contemplated hereby and by such Ancillary Documents.  All actions,
authorizations, and consents required by Law for the execution, delivery, and
performance by the Seller of this Agreement and each Ancillary Document to which
the Seller is a party, and the consummation of the transactions contemplated
hereby and thereby, have been properly taken or obtained.


(b)           Execution and Delivery.  This Agreement has been, and each
Ancillary Document to which it is a party will be at the Closing, duly
authorized, executed, and delivered by the Seller and constitutes, or will
constitute at the Closing, a legal, valid and binding obligation of the Seller,
enforceable against the Seller in accordance with their respective terms and
conditions, except as enforceability thereof may be limited by applicable
bankruptcy, reorganization, insolvency, or other similar laws affecting or
relating to creditors’ rights generally or by general principles of equity.


(c)           No Conflicts.  The execution, delivery and performance by the
Seller of this Agreement and each Ancillary Document to which it is a party, and
the consummation of the transactions contemplated hereby and thereby, do not and
will not violate, conflict with or result in a breach of any term, condition or
provision of, or require the consent of any Person under, or result in the
creation of or right to create any Lien upon any of the assets of the Seller
under, (i) any Laws to which the Seller or any of its assets are subject, (ii)
any permit, judgment, order, writ, injunction, decree, or award of any
Governmental Authority to which the Seller or any of its assets are subject,
(iii) the certificate of formation or incorporation or the operating agreement
or bylaws of the Seller (or their equivalent), or (iv) any license, indenture,
promissory note, bond, credit or loan agreement, lease, agreement, commitment or
other instrument or document to which the Seller is a party or by which the
Seller or any of its assets are bound.


(d)           Governmental Consents.   No consent, approval, order or
authorization of, or registration, declaration or filing with, any Governmental
Authority, is required to be obtained by the Seller in connection with or as a
result of the execution and delivery of this Agreement or any of the Ancillary
Documents, or the performance of the Seller’s obligations hereunder or
thereunder.


(e)           Organization, Standing, and Qualification.  The Seller is a
corporation duly organized, validly existing, and in good standing under the
Laws of the jurisdiction of its organization.  The Seller has all requisite
power and authority to own, lease, and operate its properties and to carry on
its business as now being conducted.


(f)           Ownership.  The Seller owns, beneficially and of record, free and
clear of any Liens, such number, class, and series of Shares as set forth on
Schedule 2.2(f).  At the Closing, upon delivery of and payment for such Shares
as provided in this Agreement, all of the Shares owned by the Seller shall be
transferred to the Purchaser, and the Purchaser shall have good and valid title
to the Shares, free and clear of any Liens.  There are no outstanding
subscriptions, options, warrants, calls, contracts, demands, commitments,
convertible or exchangeable securities, profits interests, conversion rights,
preemptive rights, rights of first refusal or other rights, agreements,
arrangements or commitments of any nature whatsoever under which the Seller is
or may become obligated to sell, assign, or transfer any shares of capital stock
of the Company owned by the Seller.

 
9

--------------------------------------------------------------------------------

 


2.3           Representations and Warranties of the Purchaser. The Purchaser
hereby represents and warrants to the Sellers as follows:


(a)           Authority.  The Purchaser has all necessary power and authority to
enter into and deliver this Agreement and each of the Ancillary Documents to
which it is a party, to carry out its obligations hereunder and thereunder, and
to consummate the transactions contemplated hereby and by the Ancillary
Documents.  All actions, authorizations, and consents required by Law for the
execution, delivery, and performance by the Purchaser of this Agreement and each
Ancillary Document to which it is a party, and the consummation of the
transactions contemplated hereby and thereby, have been, or prior to the Closing
will have been, properly taken or obtained.


(b)           Execution and Delivery.  This Agreement has been, and each
Ancillary Document to which the Purchaser is a party will be at the Closing,
duly authorized, executed and delivered by the Purchaser and constitutes a
legal, valid, and binding obligation of the Purchaser, enforceable against the
Purchaser in accordance with its terms and conditions, except as enforceability
thereof may be limited by applicable bankruptcy, reorganization, insolvency or
other similar laws affecting or relating to creditors’ rights generally or by
general principles of equity.


(c)           No Conflicts.  The execution, delivery, and performance by the
Purchaser of this Agreement and each Ancillary Document to which it is a party,
and the consummation of the transactions contemplated hereby and thereby, do not
and will not violate, conflict with or result in a breach of any term, condition
or provision of, or require the consent of any Person under, or result in the
creation of or right to create any Lien upon any of the assets of the Purchaser
under, (i) any Laws to which the Purchaser or any of its assets are subject,
(ii) any judgment, order, writ, injunction, decree or award of any Governmental
Authority to which the Purchaser or any of its assets are subject, or (iii) any
license, indenture, promissory note, bond, credit or loan agreement, lease,
agreement, commitment or other instrument or document to which the Purchaser is
a party or by which any of its assets are bound, except where, in the case of
clause (iii), such violation, conflict, breach, etc. would not, individually or
in the aggregate, have a Material Adverse Effect on the Purchaser.


(d)           Governmental Consents.   No consent, approval, order or
authorization of, or registration, declaration or filing with, any Governmental
Authority, is required to be obtained by the Purchaser in connection with or as
a result of the execution and delivery of this Agreement or any of the Ancillary
Documents, or the performance of its obligations thereunder.

 
10

--------------------------------------------------------------------------------

 


ARTICLE III


CERTAIN COVENANTS


3.1           Reasonable Efforts; Assurances.  Upon the terms and subject to the
conditions of this Agreement, each of the parties hereto shall use all
reasonable efforts to take or cause to be taken all action, and to do or cause
to be done, and to assist and cooperate with the other parties in doing, all
things necessary, proper or advisable to consummate and make effective as
promptly as practicable the transactions contemplated by this Agreement,
including using commercially reasonable efforts to (a) obtain all consents or
approvals required or desirable in connection with the transactions contemplated
hereby, (b) effect promptly all necessary or appropriate registrations or
filings with any Governmental Authorities, and (c) fulfill or cause the
fulfillment of the conditions to Closing set forth in Article IV.  In case at
any time after the Closing Date any further action is reasonably necessary or
desirable to carry out the purposes of this Agreement, each of the parties
hereto shall take such further action without additional consideration.


3.2           Access and Information.  From time to time for a period of three
(3) years after the Closing, the Purchaser shall afford, and shall cause the
Company to afford, upon reasonable prior notice and during normal business hours
of the Company, to the Seller and its accountants, counsel, and other
representatives access to the books, records, and personnel of the Company with
respect to matters relating to the operations of the Company prior to the
Closing Date to the extent that they have a legitimate business purpose for the
same (e.g., for Tax purposes or for purposes of defending claims) and provided
that such access does not unreasonably interfere with the operations of the
Company.


3.3           Public Announcements.  No party will issue or make or cause the
publication of, any press release or other public announcement with respect to
this Agreement or the transactions contemplated hereby without the prior written
consent of the other parties hereto; provided, however, that nothing herein will
prohibit any party from issuing, making, or causing the publication of any such
press release or public announcement to the extent that such party is advised by
its legal counsel that such action is required by Law, in which case the party
making such determination will use reasonable efforts to allow the other parties
reasonable time to review and comment on such release or announcement in
advance.  For the purposes of this Section, the Company shall be entitled to
give such prior written consent on behalf of the Seller.


3.4           Further Assurances; Cooperation.  Each party hereto will, before,
at, and after the Closing, execute and deliver such instruments and take such
other actions as the other party or parties, as the case may be, may reasonably
require in order to carry out the intent of this Agreement.  Without limiting
the generality of the foregoing, at any time after the Closing, at the request
of the Company or the Purchaser, and without further consideration, the Seller
(a) will execute and deliver such instruments of sale, transfer, conveyance,
assignment and confirmation and take such action as the Company or the Purchaser
may reasonably deem necessary or desirable in order to more effectively
transfer, convey and assign to the Purchaser, and to confirm the Purchaser’s
title to, the Shares, and (b) will execute such documents, take such action, and
provide such assistance (and shall cause its agents and representatives to
provide such assistance) as the Company or the Purchaser may reasonably deem
necessary or desirable in order to prepare and file any future SEC Documents
that the Company seeks to file with the SEC under the Securities Act or the
Exchange Act.

 
11

--------------------------------------------------------------------------------

 


ARTICLE IV


CONDITIONS TO CLOSING


4.1           Conditions to Obligation of the Seller.  The obligation of the
Seller to consummate the transactions contemplated hereby shall be subject to
the satisfaction on or prior to the Closing of the following conditions (any of
which may be waived on behalf of the Seller in writing by the Company):


(a)           the Purchaser shall have performed and complied with all
obligations and agreements required to be performed and complied with by it
hereunder on or prior to the Closing;


(b)           the representations and warranties of the Purchaser contained in
this Agreement shall be true and correct as of the Closing Date as if made as of
such date (other than those representations and warranties that address matters
only as of a particular date or only with respect to a specific period of time,
which need only be true and correct as of such date or with respect to such
period);


(c)           there shall be no order, decree, or ruling by any Governmental
Authority nor any action, suit, claim or proceeding by or before any
Governmental Authority shall be pending, which seeks to restrain, prevent or
materially delay or restructure the transactions contemplated hereby or by any
Ancillary Document, or which otherwise questions the validity or legality of any
such transactions;


(d)           there shall be no statute, rules, regulation, or order enacted,
entered, or enforced or deemed applicable to the transactions contemplated
hereby which would prohibit or, render illegal the transactions contemplated by
this Agreement or the Ancillary Documents;


(e)           each of the documents to be delivered by the Purchaser pursuant to
Section 5.3 shall have been so delivered by the Purchaser at the Closing.


4.2           Conditions to Obligation of the Purchaser.  The obligation of the
Purchaser to consummate the transactions contemplated hereby shall be subject to
the satisfaction on or prior to the Closing of the following conditions (any of
which may be waived in writing by the Purchaser):


(a)           the Seller and the Company shall have performed or complied with
all obligations and agreements required to be performed or complied with by any
of them hereunder on or prior to the Closing (including, without limitation,
those specified in Section 5.2);

 
12

--------------------------------------------------------------------------------

 


(b)           the representations and warranties of the Seller and the Company
contained in this Agreement shall be true and correct as of the Closing Date as
if made as of such date (other than those representations and warranties that
address matters only as of a particular date or only with respect to a specific
period of time, which need only be true and correct as of such date or with
respect to such period);


(c)           there shall be no order, decree, or ruling by any Governmental
Authority nor any action, suit, claim, or proceeding by or before any
Governmental Authority shall be pending, which seeks to restrain, prevent, or
materially delay or restructure the transactions contemplated hereby or any
Ancillary Document, or which otherwise questions the validity or legality of any
such transactions;


(d)           there shall be no statute, rules, regulation, or order enacted,
entered, or enforced or deemed applicable to the transactions contemplated
hereby which would prohibit or render illegal the transactions contemplated by
this Agreement or the Ancillary Documents;


(e)           the Company and the Seller shall have obtained on terms and
conditions satisfactory to the Purchaser all consents and approvals of third
parties (including Governmental Authorities) that are required (i) for the
consummation of the transactions contemplated hereby or any Ancillary Document,
or (ii) in order to prevent a breach of, a default under or a termination,
material change in the terms or conditions or material modification of, any
Material Agreement as a result of the consummation of the transactions
contemplated hereby;


(f)           the Company and the Seller shall have delivered evidence
satisfactory to the Purchaser that all Liabilities of the Company have been
satisfied, compromised, or otherwise extinguished as of the Closing; and


(g)           each of the documents to be delivered by Sellers or the Company
pursuant to Section 5.2 shall have been so delivered by Sellers or the Company
at the Closing.


ARTICLE V


CLOSING


5.1           Closing.  The closing of the transactions contemplated hereby (the
“Closing”) shall take place at the offices of Indeglia & Carney, 1900 Main
Street, Suite 300, Irvine, California 92614, as soon as practicable but in no
event later than 10:00 a.m., Pacific time, on the third (3rd) Business Day after
the date on which each of the conditions set forth in Sections 4.1 and 4.2 have
been satisfied or waived by the party or parties entitled to the benefit of such
conditions, or at such other place, at such other time or on such other date as
the parties may mutually agree.  The date on which the closing actually occurs
is referred to herein as the “Closing Date”.


5.2           Deliveries by the Seller and the Company.  Subject to the terms
and conditions hereof, the Seller and the Company shall deliver the following to
the Purchaser at or before the Closing:

 
13

--------------------------------------------------------------------------------

 


(a)           certificates, duly endorsed for transfer or accompanied by a duly
executed blank stock power, in either case with medallion signature guarantees,
and with evidence of payment of any applicable stamp or transfer taxes,
representing all of the Shares;


(b)           certified resolutions of the Seller’s board of directors
authorizing the transactions contemplated by this Agreement and the endorsement
and negotiation of the certificates representing all of the Shares;


(c)           the corporate minute book of the Company, including the articles
of incorporation, as amended, the bylaws, as amended, all minutes of the
stockholders, board of directors, and committees thereof, and the corporate
seal;


(d)           all stock ledgers for all series of preferred stock of the
Company;


(e)           a certified list of common stockholders from the Company’s
transfer agent, dated as of the date of Closing;


(f)           all accounting books and records for the Company commencing
January 1, 2008 through the present;


(g)           all SEC EDGAR codes for the Company;


(h)           resolutions of the board of directors appointing Lino Luciani as a
director of the Company, effective as of the Closing;


(i)           resignations of all officers and directors of the Company,
effective as of the Closing;


(j)           a letter of instruction to the Company’s transfer agent signed by
Frank Marshik on behalf of the Company advising the transfer agent of the change
of officers and directors contemplated by this Agreement;


(k)           a letter to the Company’s current certifying accountants signed by
Frank Marshik on behalf of the Company advising the certifying accountants of
the change of officers and directors contemplated by this Agreement;


(l)           evidence that the Company and/or the Seller have obtained on terms
and conditions reasonably satisfactory to the Purchaser all consents and
approvals of third parties (including Governmental Authorities) that are
required (i) for the consummation of the transactions contemplated hereby or
(ii) in order to prevent a material breach of, a default under or a termination,
material change in the terms or conditions or material modification of, any
Material Agreement as a result of the consummation of the transaction
contemplated hereby; and

 
14

--------------------------------------------------------------------------------

 


(m)           certificates of the Company and the Seller, in form and substance
reasonably satisfactory to the Purchaser, dated the Closing Date, certifying
compliance with the conditions set forth in Sections 4.2(a) and 4.2(b).


5.3          Actions or Deliveries by the Purchaser.  Subject to the terms and
conditions hereof, the Purchaser shall deliver the following to the Seller at or
before the Closing:


(a)           the Purchase Price in accordance with Section 1.3; and


(b)           a certificate of the Purchaser, in form and substance reasonably
satisfactory to the Seller, dated the Closing Date and signed by the President
of the Purchaser evidencing compliance with the conditions set forth in Sections
4.1(a) and 4.1(b).


5.4           Other Documents.  The parties agree to execute and deliver on or
before the Closing all other documents that are reasonably necessary or
desirable in order to consummate the transactions contemplated hereby and to
carry out the intent of this Agreement.


5.5           Expenses.  Except as otherwise specifically provided herein, the
Seller and the Company, on one hand, and the Purchaser, on the other hand, shall
pay their own expenses, including, but not limited to, attorneys’, accountants’,
financial advisors’ and brokers’ or finders’ fees, incurred in connection with
the transactions contemplated hereby (“Expenses”).  It is the express intention
of the parties that the Seller shall personally be responsible for all Expenses
incurred by the Company, its Affiliates, or their respective agents in
connection with the transactions contemplated hereby.


ARTICLE VI


TERMINATION


6.1          Termination.  This Agreement may be terminated at any time prior to
the Closing:


(a)           by mutual consent of the Purchaser and the Seller;


(b)           by either the Purchaser or the Seller if the Closing shall not
have been consummated on or before May 31, 2011 (provided that the terminating
party is not otherwise in material breach of its obligations under this
Agreement), which date may be extended by written agreement of the Purchaser and
the Seller; or


(c)           by either the Purchaser or the Seller, if a permanent injunction
or other order by any Federal or state court which would make illegal or
otherwise restrain or prohibit the consummation of the transactions contemplated
hereby shall have been issued and shall have become final and non-appealable.


6.2          Effect of Termination.  In the event of the termination of this
Agreement in accordance with this Article VI, this Agreement shall thereafter
become void and there shall be no liability on the part of any party hereto or
their respective directors, officers, stockholders or agents, except that any
such termination shall be without prejudice to the rights of any party hereto
arising out of any breach by any other party of this Agreement.

 
15

--------------------------------------------------------------------------------

 


ARTICLE VII


INDEMNIFICATION


7.1           Survival; Indemnity.  The representations, warranties, covenants,
and agreements of the parties contained in this Agreement, and the
indemnification rights set forth in this Article VII, shall survive the
Closing.  Notwithstanding the foregoing, the representations and warranties of
the parties shall only so survive until the first anniversary of the Closing
Date; provided, however, that the representations and warranties contained in
Section 2.1(a), (b), (e) (but only with respect to due organization) or (f)
shall survive in perpetuity (the period from the Closing Date to such applicable
date is hereinafter referred to as the “Survival Period”).  Nothing contained in
the foregoing sentence shall prevent recovery under this Article after the
expiration of the Survival Period so long as the party making a claim or seeking
recovery complies with the provisions of clause (x) and (y) of the following
sentence. No party shall have any claim or right of recovery for any breach of a
representation, warranty, covenant, or agreement unless (x) written notice is
given in good faith by that party to the other party of the representation,
warranty, covenant, or agreement pursuant to which the claim is made or right of
recovery is sought setting forth in reasonable detail the basis for the
purported breach of the representation, warranty, covenant, or agreement, the
amount or nature of the claim being made, if then ascertainable, and the general
basis therefor and (y) such notice is given prior to the expiration of the
Survival Period.


7.2           General Indemnification by the Seller and the
Company.  The  Seller and the Company, jointly and severally, agree to indemnify
the Purchaser and its officers, directors, shareholders, employees, Affiliates,
attorneys, accountants and agents (the “Purchaser Parties”), and hold them
harmless from and against any and all damages, losses, liabilities, costs, and
expenses (including, without limitation, reasonable expenses of investigation
and reasonable attorneys’ fees and expenses in connection with any action, suit
or proceeding) (collectively, “Purchaser Damages”) incurred or suffered by the
Purchaser Parties as a result of any breach or inaccuracy of any representation,
warranty, covenant, or agreement of the Seller or the Company contained in this
Agreement, or any certificate delivered by the Seller or the Company pursuant to
this Agreement.
 
7.3           Indemnification by Purchaser.  The Purchaser agrees to indemnify
the Seller from and after the Closing and to hold the Seller and its officers,
directors, stockholders, employees, Affiliates, attorneys, accountants and
agents (the “Seller Parties”) harmless from and against any and all damages,
losses, liabilities, costs, and expenses (including, without limitation,
reasonable expenses of investigation and reasonable attorneys ‘ fees and
expenses in connection with any action, suit or proceeding) (collectively,
“Seller Damages”) incurred or suffered by the Seller Parties arising out of any
breach of any representation, warranty, covenant or agreement of the Purchaser.

 
16

--------------------------------------------------------------------------------

 


7.4           Indemnification Procedures


(a)           Notification of Claims.  Upon any party (the “Indemnified Party”)
becoming aware of a fact, condition, or event that constitutes a basis for a
claim for Purchaser Damages or Seller Damages, as the case may be, in respect
thereof against the other party (the “Indemnifying Party”) under Section 7.2 or
7.3, if such a claim is to be made, the Indemnified Party will with reasonable
promptness and specificity notify the Indemnifying Party or Parties in writing
of such fact, condition or event.  The failure to notify the Indemnifying Party
or Parties under this Section 7.4 shall not relieve any Indemnifying Party of
any liability that it may have to the Indemnified Party except to the extent
that such failure to notify shall have resulted in a waiver of any lawful and
valid affirmative defense to any third-party claim or otherwise materially
prejudices the Indemnifying Party or Parties in connection with the
administration or defense of such third-party claim.


(b)           Third-Party Claims.


(i)           Upon receipt by the Indemnifying Party or Parties of any notice of
claim for indemnification hereunder arising from a third-party claim, the
Indemnifying Party or Parties shall assume the administration and defense of
such third-party claim with counsel that is reasonably satisfactory to the
Indemnified Party and shall proceed with the administration and defense of such
third-party claim diligently and in good faith; provided, however, that any
Indemnifying Party shall be entitled to assume the administration and defense of
such third-party claim only if it agrees in writing with the Indemnified Party
that it is obligated to indemnify the Indemnified Party pursuant to this Article
with respect to such third-party claim; and provided, further that no
Indemnifying Party shall be entitled to assume the administration and defense of
any third-party claim that (A) seeks an injunction or other equitable relief
that might materially and adversely affect any Indemnified Party, or (B)
involves any criminal action or any claim that could reasonably be expected to
result in a criminal action against any Indemnified Party.  Each parties’
counsel in connection with this transaction shall be deemed to be reasonably
satisfactory to the other party for purposes of this Section 7.4(b)(i).  The
Indemnified Party shall be fully consulted by the Indemnifying Party or Parties
and shall have the right to participate, at its own expense, in the
investigation, administration and defense of such third-party claim.  Any party
hereto receiving notice of any proposed settlement of any such third-party claim
shall promptly provide a copy of such notice to the other parties hereto.  The
Indemnifying Party or Parties shall not have the right to settle or compromise
any third-party claim for which indemnification is being sought hereunder
without the consent of the Indemnified Party unless as a result of such
settlement or compromise the Indemnified Party is fully discharged and released
from any and all liability with respect to such third-party claim. The
Indemnified Party shall make available to the Indemnifying Party or Parties and
its counsel all books, records, documents and other information relating to any
third-party claim for which indemnification is sought hereunder, and the parties
to this Agreement shall render to each other reasonable assistance in the
defense of any such third-party claim.

 
17

--------------------------------------------------------------------------------

 

(ii)           Notwithstanding any other provision of this Agreement, if the
Indemnified Party is not entitled to defend a third-party claim under Section
7.4(b)(i), the Indemnified Party shall have the absolute right, at its election
(to be exercised in its sole discretion by written notice to the Indemnifying
Party or Parties) to assume from the Indemnifying Party or Parties the
administration and defense of any such third-party claim against the Indemnified
Party with counsel that is reasonably satisfactory to the Indemnifying
Party.  In such event, the Indemnified Party shall proceed with the
administration and defense of such third-party claim(s) diligently and in good
faith, and the Indemnifying Party shall be fully consulted by the Indemnified
Party or Parties and shall have the right to participate, at its own expense, in
the investigation, administration and defense of such third-party claim.  The
Indemnifying Party or Parties shall be responsible for the costs and expenses of
the administration and defense of such claim(s) incurred prior to the
Indemnified Party or Parties’ assumption of the administration and defense of
such claim(s) and shall not be responsible for costs and expenses incurred after
such assumption, and the Indemnifying Party shall have the right to participate
in, but not control, the defense of such claim(s) at the sole cost and expense
of the Indemnifying Party.


ARTICLE VIII


DEFINITIONS


8.1           Certain Definitions.  For purposes of this Agreement, the
following terms and phrases shall have the following meanings:


“Affiliate” shall have the meaning ascribed to it in Rule 405 promulgated under
the Securities Act.


“Business Day” shall mean any Monday, Tuesday, Wednesday, Thursday or Friday
that is not a day on which banking institutions in the State of New York are
authorized by law, regulation or executive order to close.


“Code” shall mean the Internal Revenue Code of 1986, as amended.


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.


“GAAP” shall mean generally accepted accounting principles as in effect in the
United States.


“Governmental Authority” shall mean any court, administrative agency or
commission or other governmental authority or instrumentality, domestic or
foreign.


“Knowledge of the Company” shall mean the actual knowledge of Frank Marshik,
upon due inquiry.


“Laws” shall mean all applicable statutes, rules, regulations, ordinances,
orders, writs, injunctions, judgements, decrees, awards or restrictions of any
governmental entity.

“Liabilities” shall mean any liability or obligation, including without
limitation, any direct or indirect indebtedness, guaranty, endorsement, claim,
loss, damage, deficiency, cost, expense, obligation or responsibility, whether
known or unknown, fixed or unfixed, choate or inchoate, liquidated or
unliquidated, secured or unsecured.
 
 
18

--------------------------------------------------------------------------------

 
 
“Liens” shall mean any security interest, mortgage, lien, charge, claims, option
and encumbrance.


“Material Adverse Effect” used in connection with a party shall mean any event,
change or effect that is or is reasonably likely to become materially adverse to
the condition (financial or otherwise), properties, assets, liabilities,
businesses, operations, results of operations or prospects of such party and its
subsidiaries, if any, on a consolidated basis.


“Person” shall mean any individual, firm, corporation, partnership, trust,
incorporated or unincorporated association, joint venture, joint stock company,
governmental entity of any kind.


“SEC” shall mean the United States Securities and Exchange Commission.


“SEC Documents” shall mean all reports and registration statements filed, or
required to be filed, by the Company pursuant to the Securities Laws.


“Securities Act” shall mean the Securities Act of 1933, as amended.


“Securities Laws” shall mean the Securities Act; the Exchange Act; the
Investment Company Act of 1940, as amended; the Investment Advisers Act of 1940,
as amended; the Trust Indenture Act of 1939, as amended; and the rules and
regulations of the SEC promulgated thereunder.


“Subsidiary” shall mean, as to any Person, any corporation, partnership, limited
liability company or other entity which securities or other ownership interests
having ordinary voting power to elect a majority of the board of directors, the
general managers or other persons performing similar functions, are at the time
directly or indirectly owned by such Person; unless otherwise specified,
“Subsidiary” means a Subsidiary of the Company.


“Taxes” shall mean taxes, fees, levies, duties, tariffs, imposts, and
governmental impositions or charges of any kind in the nature of (or similar to)
taxes, payable to any federal, state, local or foreign taxing authority,
including (without limitation) (i) income, franchise, profits, gross receipts,
ad valorem, net worth, value added, sales, use, service, real or personal
property, special assessments, capital stock, license, payroll, withholding,
employment, social security, workers’ compensation, unemployment compensation,
utility, severance, production, excise, stamp, occupation, premiums, windfall
profits, transfer and gains taxes, and (ii) interest, penalties, additional
taxes and additions to tax imposed with respect thereto.

 
19

--------------------------------------------------------------------------------

 


8.2           Other Defined Terms.  Each of the following terms have the meaning
assigned to it in the Section indicated:


Term
 
Section
Agreement
 
First Paragraph
Ancillary Documents
 
2.1
Balance Sheet Date
 
2.1
Closing
 
5.1
Closing Date
 
5.1
Company
 
First Paragraph
Evaluation Date
 
2.1
Expenses
 
5.5
Financial Statements
 
2.1
Indemnified Party
 
7.4
Indemnified Plans
 
7.2
Indemnifying Party
 
7.4
Material Agreements
 
2.1
Organizational Documents
 
2.1
Purchase Price
 
1.2
Purchaser
 
First Paragraph
Purchaser Damages
 
7.2
Purchaser Parties
 
7.2
Related Party
 
2.1
Seller
 
First Paragraph
Seller Damages
 
7.3
Seller Parties
 
7.3
Shares
 
Recitals
Survival Period
 
7.1



ARTICLE IX


MISCELLANEOUS


9.1           Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed to have been duly given if delivered personally
(including delivery by courier service), transmitted by telecopy or mailed by
registered or certified mail, postage prepaid, return receipt requested, or sent
by a nationally recognized overnight courier service, as follows:


(a)           If to the Purchaser, to:


Lino Luciani
c/o Lanham & Lanham, LLC
28562 Oso Parkway, Unit D
Rancho Santa Margarita, CA 92688


(b)           If to the Company or the Seller, to:


The Blackhawk Fund/Terminus, Inc.
1802 N. Carson Street, Suite 212-3018
Carson City, NV 89701

 
20

--------------------------------------------------------------------------------

 


or to such other address as the Person to whom notice is to be given may have
previously furnished to the other parties in writing in accordance
herewith.  Notice shall be deemed given on the date received (or, if receipt
thereof is refused, on the date of such refusal).


9.2           Amendments and Waivers.  This Agreement may not be amended,
modified, or supplemented except by written agreement of the parties hereto.  No
waiver by any party of any non-compliance, default, misrepresentation or breach
of warranty or covenant hereunder, whether intentional or not, shall be deemed
to extend to any prior or subsequent non-compliance, default, misrepresentation
or breach of warranty or covenant hereunder or affect in any way any rights
arising by virtue of any prior or subsequent such occurrence.


9.3           Interpretation.  The headings preceding the text of Articles and
Sections included in this Agreement and the headings to Exhibits and Schedules
attached to this Agreement are for convenience only and shall not be deemed part
of this Agreement or be given any effect in interpreting this Agreement.  The
use of the masculine, feminine or neuter gender herein shall not limit any
provision of this Agreement.  The use of the terms “including” or “include”
shall in all cases herein mean “including, without limitation” or “include,
without limitation,” respectively.  References to any “Article,” “Section,”
“Exhibit,” or “Schedule” shall refer to an Article or Section of, or an Exhibit
or Schedule to, this Agreement.  In any case where the concept of materiality is
applied more than once to qualify any provision of this Agreement (whether by
cross-referencing or incorporation or otherwise), such provision shall be
interpreted as if only one, but the broadest one, of such materiality
qualification applied to it.  Any due diligence review, audit, or other
investigation or inquiry undertaken or performed by or on behalf of a party
shall not limit, qualify, modify or amend the representations, warranties, or
covenants of, or indemnities made by any other party pursuant to this Agreement,
irrespective of the knowledge and information received (or which should have
been received) therefrom by the investigating party and consummation of the
transactions contemplated herein by a party shall not be deemed a waiver of a
breach of or inaccuracy in any representation, warranty, or covenant or of any
other party’s rights and remedies with regard thereto.


9.4           Assignment; Binding Upon Successors and Assigns.  None of the
parties hereto may assign or delegate any of its rights or obligations hereunder
without the prior written consent of the other parties hereto.  This Agreement
will be binding upon and inure to the benefit of the parties hereto and their
respective successors, heirs, legatees, distributes, and assigns.


9.5           Parties in Interest.  This Agreement shall be binding upon and
inure solely to the benefit of the parties hereto and their respective
successors, permitted assigns and legal representatives, and nothing in this
Agreement, express or implied, is intended to confer upon any other Person any
rights or remedies of any nature.


9.6           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to constitute an original and shall
become effective when one or more counterparts have been signed by each party
hereto and delivered to the other parties.

 
21

--------------------------------------------------------------------------------

 

9.7           Governing Law; Venue; Jurisdiction.  The laws of the State of
California (irrespective of its choice of law principles) will govern the
validity of this Agreement, the construction of its terms and the interpretation
and enforcement of the rights and duties of the parties hereto.  This Agreement
shall be enforceable in any court of competent jurisdiction.  In furtherance of
and not in limitation of the foregoing, the parties hereto (i) agree and consent
to the personal jurisdiction and venue of the state and Federal courts sitting
in Orange County, California in any action or proceeding arising out of or
connected in any way with this Agreement, (ii) irrevocably waive, to the fullest
extent permitted by law, any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum, and (iii) agree that service of
process in any such action or proceeding will be sufficient if sent by certified
mail, return receipt requested, to applicable address set forth above, and that
such service shall constitute “personal service,” and further agree to the
invocation of said jurisdiction by service of process in any other manner
authorized by law.


9.8           Severability.  If any term or provision of this Agreement shall,
to any extent, be held by a court of competent jurisdiction to be invalid or
unenforceable, the remainder of this Agreement or the application of such term
or provision to Persons or circumstances other than those as to which it has
been held invalid or unenforceable, shall not be affected thereby and this
Agreement shall be deemed severable and shall be enforced otherwise to the full
extent permitted by law.


9.9           Entire Agreement.  This Agreement (including the Schedules and
Exhibits referred to herein and which form a part hereof) and the Ancillary
Documents constitute the entire agreement among the parties hereto and
supersedes all prior agreements and understandings, oral and written, among the
parties hereto with respect to the subject matter hereof except for a
confidentiality agreement by and among the parties hereto, if any.


9.10         Schedules and Exhibits.  The Schedules and Exhibits attached hereto
are incorporated herein and made a part hereof for all purposes.


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 
22

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Stock Purchase Agreement has been duly executed and
delivered by the parties hereto on the date first above written.



 
PURCHASER:
     
LINO LUCIANI
             
COMPANY:
     
THE BLACKHAWK FUND
       
By:
     
Name: Frank Marshik
   
Title: President
       
SELLER:
     
TERMINUS, INC.
       
By:
     
Name: Frank Marshik
   
Title: President


 
23

--------------------------------------------------------------------------------

 